CLD-086                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2402
                                      ___________

                                ELLIOT K. ANDERSON,
                                              Appellant

                                            v.

                               WARDEN BLEDSOE
                      ____________________________________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 1-12-cv-00157)
                      District Judge: Honorable John E. Jones III
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 10, 2013

               Before: RENDELL, JORDAN and GARTH, Circuit Judges

                            (Opinion filed : January 25, 2013)
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Elliot K. Anderson, a federal prisoner proceeding pro se, appeals from the District

Court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

We will summarily affirm.
                                              I.

       On April 8, 2011, while confined at the United States Penitentiary (“USP”)

Florence in Colorado, Anderson received an incident report (No. 2148387) after refusing

to obey an officer’s order to submit to hand restraints. According to the report, Anderson

became “extremely aggressive” and tried to push off the officer’s shield. (Dkt. No. 12-1,

p. 53.) As the officer applied a martin chain around Anderson’s waist, Anderson grabbed

the officer’s hand and, after being ordered to release it, addressed the officer using

expletives and threatened to spit on him. (Id.) Anderson was charged with two

violations: Insolence Towards a Staff Member (Code 312) and Assaulting Any Person

(Code 224).

       Anderson received a copy of the incident report on April 9, 2011, and received a

Notice of Discipline Hearing two days later, at which time he was advised of his rights.

(Id. p. 54.) Anderson “displayed a cooperative attitude” but denied that he assaulted the

officer. He did not provide written documentation, though he elected to have a staff

representative, and Case Manager Coordinator Rigol appeared on his behalf. He also

requested Lieutenant Martin as a witness to testify that the officers “rushed in on” him.

(Id. p. 55.)

       A hearing took place before a Disciplinary Hearing Officer (“DHO”) on July 21,

2011.1 Anderson appeared and stated that he pushed the officer’s shield and accepted


1
 The delay of approximately three months was due to Anderson’s being transferred from
USP Florence to USP Canaan in Pennsylvania. (Dkt. No. 12-1, p. 59.)
                                              2
responsibility for that action. (Id. at 57.) However, he denied grabbing the officer’s hand

and threatening to spit on him. (Id.) Lieutenant Martin was not called as a witness

because he provided a written statement for the record and his purported testimony that

the officers rushed in on Anderson “would not bear any exculpatory value.” (Id.) The

DHO also considered several pieces of documentary evidence, including Lieutenant

Martin’s memorandum describing the incident, other staff memoranda, and staff injury

assessment reports. (Id. p. 58.)

       The DHO found that Anderson committed the acts as charged, relying on the

eyewitness account set forth in the incident report and several staff memoranda

describing the April 8, 2011 incident, including Lieutenant Martin’s. (Id. p. 59.) The

DHO gave “little weight” to Anderson’s statement admitting to pushing the shield as it

failed to “exculpate him.” (Id.) Anderson received sanctions for both charges, including

the loss of vested and non-vested good conduct time. (Id. p. 60.)

       On January 26, 2012, Anderson filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, arguing that his due process rights were violated during the

course of the disciplinary proceedings. The District Court denied the § 2241 petition on

April 24, 2012. (Dkt. No. 13.) Anderson timely filed a notice of appeal.2




2
 Anderson’s notice of appeal was followed by a motion for post-judgment relief. The
District Court denied that motion on October 25, 2012. (Dkt. No. 25.) Anderson has not
appealed that decision.

                                             3
                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. A challenge to a disciplinary

action resulting in the loss of good conduct time is properly brought pursuant to § 2241,

“as the action could affect the duration of the petitioner’s sentence.” Queen v. Miner,

530 F.3d 253, 254 n.2 (3d Cir. 2008). We review the denial of habeas corpus relief de

novo, exercising plenary review over the District Court’s legal conclusions and applying

a clearly erroneous standard to its findings of fact. Vega v. United States, 493 F.3d 310,

314 (3d Cir. 2007). We may summarily affirm the decision of the District Court if no

substantial question is presented on appeal. 3d Cir. LAR 27.4 and I.O.P. 10.6.

       A prisoner has a liberty interest in good time credits. Vega, 493 F.3d at 317 n.4.

Thus, when a disciplinary hearing may result in the loss of those credits, an inmate must

receive (1) written notice of the charges at least twenty-four hours prior to any hearing,

(2) an opportunity to call witnesses and present evidence in his defense, and (3) a written

statement of the evidence relied on and the reasons for the disciplinary action. Wolff v.

McDonnell, 418 U.S. 539, 564-66 (1974). The Supreme Court has held that “revocation

of good time does not comport with the minimum requirements of procedural due process

unless the findings of the prison disciplinary board are supported by some evidence in the

record.” Superintendent v. Hill, 472 U.S. 445, 454 (1985) (internal quotation marks and

citation omitted). The Hill standard is minimal and does not require examination of the

entire record, an independent assessment of the credibility of witnesses, or even a

weighing of the evidence. See Thompson v. Owens, 889 F.2d 500, 502 (3d Cir. 1989).
                                             4
The relevant inquiry is whether “there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” See Hill, 472 U.S. at 455-56.

       Upon review of the record, we agree with the District Court that Anderson was

afforded all the process he was due during the disciplinary proceedings. He received

written notice of the disciplinary charges at least twenty-four hours before the hearing; he

appeared at the hearing and made a statement admitting that he pushed the officer and

denying the remaining charges; he was given an opportunity to provide documentary

evidence (though he chose not to do so); he was represented by Mr. Rigol; and he was

given a written statement explaining the DHO’s decision. See Wolff, 418 U.S. at 564-66.

Though Lieutenant Martin, the witness he requested, was not called, the DHO relied on

Martin’s written statement and explained that his testimony would not have exculpatory

value. (Dkt. No. 12-1, p. 59.) Further, there was some evidence to support the DHO’s

decision, in particular, the eyewitness account contained in the incident report and the

several staff memoranda describing the incident.3 Hill, 472 U.S. at 454.

       Anderson also argued that his hearing was untimely because it did not occur

within three working days of the incident, as suggested by Program Statement (“P.S.”)

5270.08. As the DHO recognized, the delay in conducting the hearing was caused by

Anderson’s transfer from USP Florence to USP Canaan. Regardless, Anderson received

notice of the charges the day after the incident and a Unit Discipline Committee hearing


3
 The DHO explained, and the record reflects, that his decision was based on the “greater
weight of the evidence.” (Dkt. No. 12-1, p. 59.)
                                             5
was conducted at USP Florence three days after the incident. (Dkt. No. 12-1, p. 59.) We

agree with the District Court that Anderson’s due process rights were not violated by the

timing of the DHO hearing, especially because P.S. 5270.08 is a guideline, not a

requirement. (Dkt. No. 13, p. 13.) Additionally, as previously discussed, the record

reflects that he was afforded all the process he was due while at USP Florence and USP

Canaan. We also agree with the District Court that Anderson’s contention that he was

not permitted to call witnesses was meritless, as was his claim that the sanctions imposed

were grossly disproportionate to the offense. (Id. pp. 14-15.)

                                            III.

        The District Court correctly determined that Anderson was afforded the requisite

due process during the disciplinary proceedings. We conclude that no substantial

question is presented by this appeal, and, accordingly, will summarily affirm the District

Court’s judgment denying Anderson’s § 2241 petition. 3d Cir. LAR 27.4 and I.O.P.

10.6.




                                             6